United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                        IN THE UNITED STATES COURT OF APPEALS
                                                                                            May 11, 2004
                                    FOR THE FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk
                                     ______________________

                                          No. 03-30452
                                     ______________________

                         PACE SHIPPING SERVICES NETWORK, S.A.

                                                                   Plaintiff-Appellant-Cross-Appellee
                                                versus

        OCEAN D, M/V her engines, tackle, apparel, etc. formerly known as Haight M/V

                                                                Defendant-Appellee-Cross-Appellant

                                 OCEAN PRIDE COMPANY LTD

                                                                  Claimant-Appellee-Cross-Appellant

                  ___________________________________________________

                        Appeals from the United States District Court for
                                the Eastern District of Louisiana
                                     (USDC No. 00-0475)
                  ___________________________________________________

Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       After this case was set for oral argument, the parties filed a joint motion stating that “the

parties wish to waive oral argument in this matter and submit it on the briefs, exhibits, and the record

herein.” Upon reviewing the briefs, exhibits, and the record, we conclude that the parties have not

raised any pertinent questions of law; and that the multiple factual issues disputed by the parties were



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
decided by the district court without clear error, for the reasons assigned by the district court.

Accordingly, the judgment of the district court is AFFIRMED.